DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes the legal phraseology "said".   	Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim(s) 1-6 is/are objected to because of the following informalities:   	 Regarding claims 1-3, “the bioreactor” should read “the at least one bioreactor” for consistency. 	Regarding claims 2-6, “The system according” should read “The integrated system according” for consistency. 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 1 recites the limitation "at least one technical control unit comprising a controller for controlling a plurality of cell culture parameters of the at least one bioreactor, wherein said at least one technical control unit is fluidly connected to said at least one cell culture unit" however, said limitation constitutes new matter. 	The instant specification as originally filed discloses at least one technical control unit comprising at least one gas production means (4), at least one motion means (5), at least one measurement means (6) and at least one supply means (see Specification at page 5, line 36 to page 6 line 2; FIG. 1). However, there is nothing of record in the originally filed specification which states/suggests that the at least one technical control unit includes a controller. Further, it is not clear as to the element of the at least one technical control unit as described in the specification that reads on the claimed “controller” that controls a plurality of cell growth parameters. That is, since the “at least one technical control unit” comprises a plurality of components as described in the specification (see Specification at page 5, line 36 to page 6 line 2; FIG. 1), it is not clear which of the components function as a controller. The instant specification does, however, recite “at least one programmable controller” that is connected to the system for controlling and/or monitoring its functioning (page 10, ll. 23-29). However, it appears that that the at least one programmable controller is a separate element from the at least one technical control unit, and it is not adapted to control the plurality cell culture parameters but rather to ascertain the proper functioning of the system. As such, said limitation of claim 1 constitutes new matter.
 	Claim(s) 2-6 are rejected by virtue of their dependency on a rejected base claim.
 	Independent claim 1 further recites the limitation "wherein the motor is positioned in the at least one technical control unit while the pump head is positioned in the at least one cell culture unit," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a pump (7,9) that can be positioned within the technical control unit 3, or alternatively, the pump motor 7 can be positioned within the technical control unit 3 while the pump head 9 can be positioned in the cell culture unit 1 (see page 6, line 40 to page 7, line 4). However, independent claim 1 as currently presented defines the at least one cell culture unit to comprise at least one bioreactor. Applicant’s original disclosure does not state/suggest that the pump head can be positioned within the at least one bioreactor. As such, said limitation claim 1 constitutes new matter.	
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein said at least one technical control unit is fluidly connected to said at least one cell culture unit" in lines 5-6. It is unclear how the controller is in fluid communication with the at last one bioreactor. For examination purposes, the limitation is interpreted to mean that at least one technical control unit is connected to said at least one cell culture unit. 	Claim(s) 2-6 are rejected by virtue of their dependency on a rejected base claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al. (US 2005/0226794; hereinafter “Hodge”) in view of Niazi (US 2012/0077243).
Regarding claim 1, Hodge discloses an integrated system for the production of cells or cell products, comprising:  	at least one cell culture unit comprising at least one bioreactor for culturing cells (modules including bioreactors for culturing cells; see FIGS. 1A-B; [0037], [0039], [0059], [0069] and [0106]; Table VI), wherein said at least one bioreactor having a volume;  	at least one technical control unit comprising a controller for controlling a plurality of cell culture parameters of the at least one bioreactor, wherein said at least one technical control unit is connected to said at least one cell culture unit (a central controller connected to the at least one bioreactor for real-time monitoring and controlling various parameters of the manufacturing process including pH, DO, agitation and gas flow rate; see Hodge, ¶ [0014]-[0015], [0021], [0052]-[0053] and [0106] and Table VI); and  	at least one pump for providing the bioreactor with culture medium from a reservoir, the pump including a motor and a pump head, wherein the motor is positioned in the at least one technical control unit while the pump head is positioned in the at least one cell culture unit (pump head capable of providing the at least one bioreactor with culture medium from a reservoir is arranged within the modules comprising said least one bioreactor while a motor is arranged outside the module; Hodge, at ¶ [0014]). 	Hodge does not explicitly disclose wherein the total volume of the bioreactor is at most 1000 L.  	Niazi discloses a system comprising at least one bioreactor for culturing cells, wherein the bioreactor can be constructed of any suitable size including a bioreactor with total volume of at most 1000 L (container (1) having a volume in a range from about 1 L to about 1000 L; see [0037] and [0092]; FIG. 1 of Niazi). 	In view of Niazi, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have constructed the bioreactor of Hodge to have a total volume of at most 1000 L since Niazi discloses that bioreactors adapted for culturing cells can be constructed of any suitable size including a total volume of at most 1000 L (see ¶ [0037] and [0092]; FIG. 1 of Niazi). Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the volume of the bioreactor of Hodge to have a volume of at most 1000 L since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One of ordinary skill in the art would have been motivated to scale the size of the bioreactor of Hodge to have a volume of at most 1000 L in order to process cell culture volumes of less than 1000 L. See MPEP 2144.04 IV.A. 	 	Furthermore, it is noted that the recitations of functional language "e.g., for the production of cells and/or cell products; for providing the bioreactor with culture medium from a reservoir" are drawn to intended use of the claimed invention. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed system and thus since the structures are the same, the claimed functions are apparent.
Regarding claim 2, modified Hodge further discloses wherein the at least one technical control unit is adapted for controlling movement of the at least one bioreactor (the central controller is connected to the at least one bioreactor for controlling bioreactor operations including agitation control of the at least one bioreactor; Hodge, at [0059], [0105], and Table VI).
Regarding claim 4, modified Hodge further discloses wherein a predetermined temperature is maintained inside the cell culture unit (the system includes a temperature sensor and a controlling unit for controlling the temperature within the culture unit; see Hodge at ¶ [0014] and [0106]; Table VI; Claims 1, 6 and 16-17). Modified Hodge discloses all the structural features of the claimed integrated system, and thus the system of modified Hodge is fully capable of maintaining a predetermined temperature constant inside the cell culture unit. 	Furthermore, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  
Regarding claim 6, modified Hodge further discloses at least one fluid processing unit downstream of the at least one cell culture unit, the at least one fluid processing unit comprising at least one filter, at least one harvester, at least one purifier, at least one concentrator or any combination thereof (system includes storage containers coupled to the at least one bioreactor through tubing, and materials in the at least one bioreactor is transferred to the storage containers by pumping materials from the at least one bioreactor to the storage containers; [0064], [0088]-[0089], [0099]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of Niazi as applied to claim 1 above, and further in view of Henon et al. (US 2013/0244322; hereinafter “Henon”).
Regarding claim 2, modified Hodge discloses the integrated system according to claim 1. 	 	Modified Hodge further discloses wherein the at least one technical control unit is adapted for controlling movement of the at least one bioreactor (the central controller is connected to the at least one bioreactor for controlling bioreactor operations including agitation control of the at least one bioreactor; Hodge, at [0059], [0105], and Table VI). 	Assuming arguendo that the agitation control of the system of modified Hodge is not related to the movement of the bioreactor, Henon, related to cell culture system, discloses a system comprising a bioreactor (FIG. 21: 3; [0112]) and a controller (FIG. 13: computer system 24) adapted for controlling movement of the bioreactor by an agitation device (FIG. 7: device 16; [0111]-[0113], [0123]).   	In view of Henon, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the system of modified Hodge with the system of Henon to arrive at the claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have made said modification so as to agitate the material of the at least bioreactor as disclosed by Henon. Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known agitation means for another for the predictable result of agitation the content within the art least one bioreactor. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of Niazi as applied to claim 1 above, and further in view of Chun et al. (KR 2011-073949 A with English machine translation; hereinafter “Chun”).
Regarding claim 3, modified Hodge discloses the system according to claim 1. 	Modified Hodge discloses wherein the controller monitors and controls gas flow in the system ([0071], [0106]). Modified Hedge further discloses wherein the system includes source of gases (Hodge, at [0071], Table I: under “Typical Equipment”). 	Modified Hodge, however, does not explicitly disclose wherein the gas source includes a mixer for mixing at least two different gases.
 	Chun discloses a system comprising a bioreactor (FIG. 3: 10) and a gas source comprising a gas mixer connected to the bioreactor for mixing at least two different gases (FIG. 4: 5; page 6 of the Machine translation).  	In view of Chun, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the gas source as disclosed by Chun with the system of modified Hodge to arrive at the claimed invention with reasonable expectation of success. One of ordinary skill in the art would have made said modification so as to provide gases necessary for cell culture, as disclosed by Chun (page 6 of the Machine translation). Further, one of ordinary skill in the art would have made said modification since such component is well-known in the art and employed in bioreactor systems to provide desired gas at desired concentration to the cell culture in the bioreactor. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of Niazi as applied to claim 1 above, and further in view of Smith et al. (US 7,879,601; hereinafter “Smith”).
Regarding claim 5, modified Hodge discloses the integrated system according to claim 1. 	 	Modified Hodge further discloses a filtration system including tangential flow filtration (see Hodge, ¶ [0069] and [0071]). 	Assuming arguendo that modified Hodge fails to disclose the claimed tangential flow filter.  	Modified Hodge further discloses wherein the modules includes connection ports configured to couple the modules to one another and to couple to the modules to a reservoir (container) in order to allow the transfer of materials between the modules and containers and modules (see Hodge, ¶ [0015]-[0016]). 	Smith discloses a system for culturing cells comprising a bioreactor and at least one cell entrapment system (hollow fiber filter or tangential flow filter) having a cell growth surface in range from 0.042 m2 to 4.2 m2 to provide adequate exchange of replenishment nutrients and metabolic waste products in 1 L culture (see col. 16, line 58 to col. 17, line 3; col. 29, lines 41-45; col. 30, lines 10-13; FIG. 1 of Smith).  	In view of Smith, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the tangential flow filer of Smith with the system of modified Hodge for the purpose of filtering cultured products in the bioreactor, as disclosed by Smith (see col. 16, line 58 to col. 17, line 3; col. 29, lines 41-45; col. 30, lines 10-13; FIG. 1 of Smith). One of ordinary skill in the art would have been motivated to make said modification so as to improve the cell culture process, as suggested by Smith (see col. 16, line 58 to col. 17, line 3 of Smith). 
Conclusion
 	No claim is allowed.   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799